 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

 

This agreement is made and entered into this 4th day of June, 2018, by and
between Hooker Furniture Corporation (“Employer”) and Jeremy Hoff (“Executive”)
(each a “Party” and collectively, the “Parties”).

 

WHEREAS, Executive has served as Employer’s President – Hooker Upholstery; and

 

WHEREAS, Employer desires to secure Executive’s continued service and expertise
in connection with Employer’s business beginning June 4, 2018 (the “Effective
Date”); and

 

WHEREAS, the Parties agree that a covenant not to compete is essential to the
growth and stability of the business of Employer and to the continuing success
of such business whenever the employment to which this Agreement relates is
terminated;

 

1.     Employment. Upon the Effective Date, Employer shall continue to employ
and Executive agrees to continue to be employed as President – Hooker Case Goods
and Hooker Upholstery, and to perform such different or other duties as may be
assigned to Executive by Employer from time to time by Employer’s Chief
Executive Officer. Executive will devote Executive’s full working time and best
efforts to the diligent and faithful performance of such duties as may be
entrusted to Executive from time to time by Employer, and shall observe and
abide by the corporate policies and decisions of Employer in all business
matters.

 

2.     Term. Executive’s employment shall continue under this Agreement for an
indefinite period of time beginning on the Effective Date of this Agreement and
continuing until termination in accordance with the terms of this Agreement.

 

3.     Compensation. Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below. Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive’s employment,
except as otherwise expressly provided.

 

(a)     Salary, paid pursuant to Employer’s normal payroll practices, at an
annual rate of Two Hundred Eighty-Five Thousand Dollars ($285,000) per year or
such other rate as may be established prospectively from time to time generally
consistent with the range of salaries for officers of Employer with a similar
level of responsibility to Executive. All such payments shall be subject to
deduction and withholding authorized or required by applicable law. Executive is
a salaried, exempt employee.

 

(b)     A Short Term Incentive (“STI”) payment with respect to each fiscal year
of the Employer (the “Performance Year”) during the term of this Agreement. The
STI shall be computed as a percentage of Executive’s salary actually paid with
respect to the Performance Year, which percentage shall be targeted at forty
percent (40%) and shall be subject to the performance criteria outlined in
Employer’s STI Plan. The terms and conditions of the STI payment, including the
applicable performance criteria for a

 

 

--------------------------------------------------------------------------------

 

 

Performance Year, and the determination of the amount of the STI payable to the
Executive for a Performance Year (if any) shall be determined in the sole
discretion of Employer’s President or Chief Executive Officer. The STI payment
with respect to a Performance Year will be paid during the period that begins on
the first day immediately following the last day of the Performance Year and
ends on April 15 of the calendar year in which the Performance Year ends.

 

(c)     Long Term Incentive Plan (“LTIP”) – Employer agrees to offer Executive
participation in the Employer’s LTIP which shall be evaluated according to the
Employer’s stated LTIP criteria. The target award for Executive shall be forty
percent (40%) of the goal for each LTIP plan year.

 

(d)     Executive shall receive such other benefits, payments, or items of
compensation as are provided under the employee benefit plans of Employer, or as
are made available from time to time under compensation policies set by Employer
for management employees of Employer having similar salary and level of
responsibility; provided, that Executive shall be entitled to four weeks of
vacation each fiscal year, which shall be pro-rated for the portion of any
fiscal year Executive is employed by Employer during the term of this Agreement.

 

(e)     Employer shall reimburse Executive, in accordance with the general
policies and practices of Employer as in effect from time to time, for normal
out-of-pocket expenses incurred by Executive in the ordinary course of business,
including without limitation, business related travel, customer entertainment
and professional organizations.

 

4.     Disability or Death.

 

(a)     Disability. If at any time during the Term of this Agreement, Executive
becomes disabled and Executive has not breached any of the provisions of this
Agreement, compensation shall continue to be paid to Executive according to the
Employer’s normal payroll schedule while Executive is still living, but only for
the first three (3) month period during which Executive shall be so disabled.
Such payments shall be in lieu of any other disability benefit payable for such
period under any other employee benefit plan, policy or practice of the
Employer. In such event, Employer may, at its sole option, retain Executive in
its employment and continue payment of Executive’s compensation for an
additional period of up to 26 months (for maximum of 29 months total) until
Executive is able to return to work, or Employer may terminate this Agreement.
If the Employer exercises its discretion to terminate the Agreement on account
of the Executive’s disability, the Executive shall not be entitled to any
further compensation or benefits under this Agreement (except for such
compensation or benefits to which the Executive may be entitled under the terms
of any employee benefit plan of the Employer). For purposes of this Section
4(a), Executive shall be considered “disabled” if Executive has suffered any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the

 

 

--------------------------------------------------------------------------------

 

 

Executive to be unable to perform the duties of Executive’s position of
employment or any substantially similar position of employment with the
Employer.   

 

(b)     Death. If Executive should die during the Term of this Agreement,
Executive’s employment and Employer’s obligations hereunder (other than pro rata
payment of salary) shall terminate as of Executive’s death. In such event, the
Employer shall pay the Executive an STI payment for the Performance Year in
which the Executive died, which shall be prorated for the period ending on the
date of the Executive’s death. Such STI payment, if any, shall be paid by no
later than April 15 of the calendar year in which such Performance Year ends.

 

5.     Termination by Employer.

 

(a)     Cause. Employer may terminate the employment of Executive under this
Agreement during its Term for Cause. For purposes of this Agreement, termination
for “Cause” shall include termination for (i) breach of this Agreement by
Executive; (ii) Executive’s gross negligence in the performance of Executive’s
material duties hereunder; (iii) intentional nonperformance or misperformance of
such duties, or refusal to abide by or comply with the reasonable directives of
the CEO of the Employer, or the Employer’s policies and procedures; (iv)
Executive’s willful dishonesty, fraud or misconduct with respect to the business
or affairs of the Employer, that in the reasonable judgment of the CEO of the
Employer adversely affects the Employer; (v) Executive’s arrest for, conviction
of, or a plea of nolo contendere to, a felony or other crime involving moral
turpitude or that otherwise threatens to interfere with the Employer’s interests
as determined by the CEO of the Employer in his or her sole discretion; or (vi)
Executive’s failure to report to work or unexcused absenteeism in violation of
the Employer’s attendance policies. In such event no further Salary shall be
paid to Executive after the date of termination and no STI payment shall be paid
to Executive after the date of termination, including any STI payment with
respect to any fiscal year or the portion of any fiscal year preceding the date
of termination. Executive shall retain only such rights to participate in other
benefits as are required by the terms of those plans, Employer’s polices, or
applicable law.

 

(b)     Without Cause. Employer may terminate the employment of Executive under
this Agreement during its Term without Cause.

 

(i)     In the event such termination without Cause occurs on or before the last
day of the Employer’s fiscal year ending in 2020, Executive, while living, shall
be entitled to continue to receive Executive’s then current base Salary for a
period of eighteen (18) months following such termination of employment.
Executive shall not be entitled to receive any other benefits in connection with
such a termination without Cause.

 

(ii)     In the event such termination without Cause occurs after the last day
of the Employer’s fiscal year ending in 2020, however, Executive, while living,
shall be entitled to continue to receive Executive’s (1) then current base
Salary for a period of nine (9) months following such termination of employment;
and (2) an STI payment for

 

 

--------------------------------------------------------------------------------

 

 

the Performance Year in which the Executive’s employment is terminated, which
shall be prorated for the period ending on the date of the Executive’s
termination of employment. Such STI payment, if any, shall be paid by no later
than April 15 of the calendar year in which such Performance Year ends. No LTIP
award shall be granted for a Performance Year in which the Executive’s
employment is terminated. Any previously granted, but unvested, LTIP or other
equity awards will vest on a prorated basis calculated by the number of full
years of vesting service completed (i.e., if Executive has completed more than
two years of a three-year vesting period, the award will be vested at two thirds
(2/3) of the full amount upon termination).

 

(iii)     Notwithstanding the foregoing, the total amount payable under this
Section 5(b) shall not exceed the applicable dollar limit imposed under Treasury
Regulation Section 1.409A-1(b)(9)(iii), or any successor or replacement section
thereto.

 

6.     Termination by Executive. Executive may terminate Executive’s employment
under this Agreement at any time by providing fourteen (14) days’ written notice
to the Employer. In the event of such a termination by the Executive, Executive
shall not be entitled to receive any compensation from the Employer pursuant to
this Agreement other than the salary and benefits due through and including the
date of Executive’s termination

 

7.     Confidential Information and Return of Property. “Confidential
Information” means any written, oral, or other information obtained by Executive
in confidence from Employer, or any of its affiliates, including without
limitation information about their respective operations, financial condition,
business commitments or business strategy, as a result of Executive’s employment
with Employer unless such information is already publicly known through no fault
of any person bound by a duty of confidentiality to Employer or any of its
affiliates. Executive will not at any time, during or after Executive’s
employment with Employer, directly or indirectly disclose Confidential
Information to any person or entity other than authorized officers, directors
and employees of Employer. Executive will not at any time, during or after
Executive’s employment with Employer, in any manner use Confidential Information
on behalf of himself or any other person or entity other than Employer, or
accept any position in which Executive would have a duty to any person to use
Confidential Information against the interests of Employer or any of its
affiliates. Upon termination of Executive’s employment for any reason, Executive
will promptly return to Employer all property of Employer, including documents
and computer files, especially where such property contains or reflects
Confidential Information. Nothing in this Agreement shall be interpreted or
shall operate to diminish such duties or obligations of Executive to Employer
that arise or continue in effect after the termination of Executive’s employment
hereunder, including without limitation any such duties or obligations to
maintain confidentiality or refrain from adverse use of any of Employer’s trade
secrets or other Confidential Information that Executive may have acquired in
the course of Executive’s employment.

 

8.     Disclosure and Ownership of Work Related Intellectual Property. Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive

 

 

--------------------------------------------------------------------------------

 

 

conceives, develops or makes during the term of Executive’s employment and that
in whole or in part result from or relate to Executive’s work for Employer
(collectively, “Work Related Intellectual Property”). Any such disclosure shall
be made promptly after each item of Work Related Intellectual Property is
conceived, developed or made by Executive, whichever is sooner. Executive
acknowledges that all Work Related Intellectual Property that is copyrightable
subject matter and which qualifies as “work made for hire” shall be
automatically owned by Employer. Further, Executive hereby assigns to Employer
any and all rights which Executive has or may have in Work Related Intellectual
Property that is copyrightable subject matter and that, for any reason, does not
qualify as “work made for hire.” If any Work Related Intellectual Property
embodies or reflects any preexisting rights of Executive, Executive hereby
grants to Employer the irrevocable, perpetual, nonexclusive, worldwide, and
royalty-free license to use, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights and to authorize
others to do any or all of the foregoing.

 

9.     Covenant Not to Compete. Throughout any period during which Executive is
an employee of the Employer, and for a period of eighteen (18) months from and
after the date upon which Executive shall cease for any reason whatsoever to be
an employee of the Employer, Executive covenants and agrees that Executive will
not engage, in any Restricted Capacity, in any business that is in Competition
with the Employer within the Restricted Area. For purposes of this Agreement,
the “Restricted Capacity” shall be any capacity which involves the performance
of managerial, supervisory, development, marketing or sales duties substantially
similar to any of Executive’s material duties for the Employer during the most
recent twelve (12) months of employment with the Employer. For purposes of this
Agreement, a business is in “Competition” with the Employer of it engages in the
business of developing, designing, manufacturing, distributing, promoting,
importing, selling or providing the same or substantially similar wood, metal or
upholstered residential furniture products at the middle to upper price points
that the Employer has provided to its customers during the most recent twelve
(12) months of Executive’s employment with the Employer. For purposes of this
Agreement, the “Restricted Area” shall be the geographic territory consisting of
the United States of America. Executive acknowledges and agrees that Executive
has and will continue to assist Employer to engage in its business in the
territory described in the preceding sentence and therefore such territory is
necessary and reasonable for the covenants in this Section.

 

Notwithstanding the preceding, Executive may own less than two percent (2%) of
any class of securities registered pursuant to the Securities Exchange Act of
1934, as amended, of any corporation engaged in competition with Employer so
long as Executive does not otherwise participate in the management or operation
of any such business, or violate any other provision of this Agreement.

 

10.     Non-Solicitation of Customers. Executive agrees that during the term of
this Agreement, and for a period of eighteen (18) months thereafter, regardless
of the circumstances of the termination or any claim that Executive may have
against Employer under this Agreement or otherwise, Executive will not:

 

(a)     for the benefit of a business in Competition with the Employer, solicit
any person or entity who, during the twelve (12) month period immediately
preceding the date upon which Executive’s employment with the Employer ceased,
paid or

 

 

--------------------------------------------------------------------------------

 

 

engaged the Employer for products or services of any type or who received the
benefit of the Employer’s services (“Customer”) to withdraw, curtail or cancel
its business with the Employer or do any other act which may result in the
impairment of the relationship between any Customer or supplier and the
Employer;

 

(b)     for the benefit of a business in Competition with the Employer, agree to
perform or perform services of any type that the Employer does render for any
Customer; or

 

(c)     for Executive or for the benefit of another, induce or influence, or
attempt to induce or influence, any person who is an employee, agent,
independent contractor, partner, officer or director of the Employer to
terminate his or her relationship with the Employer for the purpose of obtaining
employment or otherwise contracting with Employee or a competitor of the
Employer.

 

11.     Equitable Relief. Executive acknowledges and agrees that a breach of any
of the covenants made by Executive in Sections 7, 8, 9 and 10 above would cause
irreparable harm to Employer or any of its affiliates for which there would be
no adequate remedy at law. Accordingly, in the event of any threatened or actual
breach of any such covenant, Executive agrees that Employer shall be entitled to
enforce any such covenant by injunctive and other appropriate equitable relief
in any court of competent jurisdiction, in addition to all other remedies
available. If Executive breaches Sections 9 or 10 above, the duration of the
period identified shall be computed from the date Executive resumes compliance
with the covenant or from the date Employer is granted injunctive or other
equitable relief by a court of competent jurisdiction enforcing the covenant,
whichever shall first occur, reduced by the number of days Executive was not in
breach of the covenant after termination of employment, or any delay in filing
suit, whichever is greater.

 

12.     Certain Defenses Waived. The existence of any claim or cause of action
of Executive against Employer, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by Employer of the
restrictions, covenants and agreements contained herein.

 

13.     Assignment. Employer may assign this Agreement to any other entity
acquiring all or substantially all of the assets or stock of Employer or to any
other entity into which or with which Employer may be merged or consolidated.
Upon such assignment, merger, or consolidation, the rights of Employer under
this Agreement, as well as the obligations and liabilities of Employer
hereunder, shall inure to the benefit of and be binding upon the assignee,
successor-in-interest, or transferee of Employer and Employer shall have no
further obligations or liabilities hereunder. This Agreement is not assignable
in any respect by Executive.

 

14.     Invalid Provisions. It is not the intention of either Party to violate
any public policy, or any statutory or common law. If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties. However, the

 

 

--------------------------------------------------------------------------------

 

 

Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.

 

15.     Entire Agreement; Amendments. This Agreement contains the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. This Agreement may be amended in whole or in part only by
an instrument in writing setting forth the particulars of such amendment and
duly executed by both Parties.

 

16.     Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.     Governing Law. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the Commonwealth of Virginia, without
regard to the conflict of law rules contained therein.

 

18.     Taxes. All payments made under this Agreement shall be subject to the
Employer’s withholding of all required foreign, federal, state and local income
and employment/payroll taxes, and all payments shall be net of such tax
withholding. The parties intend that any payment under this Agreement shall, to
the extent subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”) be paid in compliance with Code Section 409A and
the Treasury Regulations thereunder such that there shall be no adverse tax
consequences, interest, or penalties as a result of the payments, and the
parties shall interpret the Agreement in accordance with Code Section 409A and
the Treasury Regulations thereunder. The parties agree to modify this Agreement
or the timing (but not the amount) of any payment to the extent necessary to
comply with Section 409A of the Code and avoid application of any taxes,
penalties, or interest thereunder. However, in the event that the payments under
the Agreement are subject to any taxes (including, without limitation, those
specified in Code Section 409A), the Executive shall be solely liable for the
payment of any such taxes.

 

 

[The remainder of this page intentionally left blank.]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

Employer

 

 

By: /s/ Paul B. Toms, Jr.
Paul B. Toms, Jr.
Chairman, President and Chief Executive Officer
Hooker Furniture Corporation

 

 

Executive

 

 

/s/ Jeremy Hoff

Jeremy Hoff

 

 

 

 